 In the Matter of DETROIT GASKET AND MANUFACTURING CO., A CORPO-RATIONandMECHANICS EDUCATIONAL SOCIETY OF_ .AMERICACase No. C-782.-Decided October 23, 1939MetallicandNon-MetallicGasketsManufacturing Industry-Settlement:stipulation providing for compliancewith the Act,including backpay-Order:entered on stipulation.Mr. George J. BottandMr. Winthrop A. Johns,for the Board.Cook, Smith, Jacobs cfi Beake, by Mr. Grant L. Cook, Mr. GlennR.Miller,andMr.Walter F. Probst,ofDetroit,Mich.,' for therespondent.Mr. L. F. Donaldson,of Detroit, Mich., for the Association.Mr. Jack N. Tucker,of Detroit, Mich., for the Society.Mr. William Stix,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 8, 1937, the Mechanics Educational Society of America,herein called the Society, filed with the Regional Director for theSeventh Region (Detroit, Michigan) a charge alleging that therespondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (1), (2), (3), and (5) of theNational Labor Relations Act,WSW.Stat. 449, herein called the Act.'An amended charge was filed by the Society with the RegionalDirector on April 20, 1938.Upon the charge and amended charge filed by the Society, theNational Labor Relations Board, herein called the Board, by theRegional Director, on April 22, 1938, issued its complaint againstthe respondent alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within1 On April 12, 1938, the National Labor 5Relations. Board, ordered that,the;casearisingupon the charge be consolidated with the case arising upon a petition filed on October 5,1937, by the Society with the Regional Director which requested an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.The Board's orderdirected that a single record should be made of the hearing upon the petitionand uponthe charge.Subsequently, on October 6, 1939, the Board ordered that the two cases besevered.16 N. L. R. B., No. 32.238 DETROIT GASKET AND MANUFACTURING COMPANY239the meaning of Section 8 (1), (2), (3), and (5) and Section 2 (6)and (7) of the Act.The complaint, as amended, alleges in substancethat the respondent discharged 45 named employees 2 because theyjoined and assisted the Society or because they engaged in a strikeon September 30, 1937, and engaged in concerted activities withfellow employees for the purpose of collective bargaining and othermutual aid and protection; that the respondent dominated and inter-a labor organization of its employees, and gave it financial and othersupport; that on October 1, 1937, the respondent refused to bargaincollectively with the Society, which then represented a majority ofthe respondent's employees in a unit appropriate for collective bar-gaining ; and that the respondent thereby and by advising its em-ployees to give up membership in the Society and by threateningthem with discharge if they failed to join the- Association, and byother acts and conduct interfered with, restrained, and coerced themin the exercise of the rights guaranteed in the Act.Copies of thecomplaint, the accompanying notice of hearing, and of subsequentnotices.,of.,po$tpolaelnent,.of-the,hearing, were duly served upon therespondent, the Society, and the Association.The respondent filedan answer admitting the allegations of fact as to its business anddenying all the remaining material allegations of the complaint.The answer alleged affirmatively that all the employees named in thecomplaint, with the exception of one who was still employed, hadquit voluntarily, or had been laid off in the order of seniority, orhad been discharged for cause; and that if any employees had beendischarged, their discharges had become final by virtue of theirfailure to present appeals in the manner provided in a contract.,dated March 16, 1937, between the respondent and the Society.Pursuant to notice, a hearing upon the complaint was held inDetroit, Michigan, from May 26 to June 21, 1938, before J. C. Batten,the Trial Examiner duly designated by the Board.At the openingof the hearing the Association appeared by counsel and presented itsmotion to intervene, which was granted.The Board, the respond-ent, the Society, and the Association were represented by counsel2TilleyBarnett,Dora Sledger Boyd, T. G. Boyd,Gregory Bourke,Sam Brody, FelixCiminelli,Donald Clark,Kenneth Curtiss,Frank Darley,Madeline Darley,Clarence Denis,Edward Dudek,Zyg Evans,Lawrence Fisher,Archie Fourne,Zygmund Gill,Harry Guten-tag,.John_Hartmus, Juliane Jankowski,James Johnson,Edward Kalski, Howard Kingsley,Chester Iionefke,Chester Kuhn,Theodore:Lingo, Jack Lippert, John MacFarlan,JosephMaffetone,LeRoy Midgley,Dewey Morris, William Morris,Louis Mosier,Henry J. Mul-linger, Barney Pack, James Parker, Chester Piatkowski,Bernice Puckett,Herbert Schalk,Robert Sims,Allen Smith,Clarence Snider,Truman Squibbs,Elmer W. Warsow,GeorgeWhalen, and Bus Winebrenner.In some instances the form of names in the original com-plaint varies from that in the transcript.We have adopted the form given in thetranscript or in amendments to the complaint. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDand participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ina upon the issues was afforded all parties.At the close of the Board's case, the Board's attorney moved todismiss the allegations of the complaint with respect to five personsnamed therein who did not appear to testify.3The motion wasgranted.Either prior to or at the hearing the respondent moved (a) todismiss the complaint on the ground that the Society had beenguilty of lathes; (b) to strike the allegations as to the discriminatorydischarges because the employees failed to appeal their dischargesin the manner provided in the contract of March 16, 1937; (c) todismiss all allegations of the complaint based on the amended chargebecause neither the Act nor the Board's Rules and Regulations pro-vide for amended charges; (d) to dismiss the entire complaint; (e)to dismiss the complaint as to the respondent's alleged violation ofSection 8 (1) of the Act ; (f) to dismiss the complaint as to the re-spondent's alleged violation of Section 8 (5) of the Act; (g) todismiss the complaint as to the alleged discriminatory discharge ofAllen Smith, who did not testify at the hearing; (h) to dismiss theallegations as to the discriminatory discharge of persons who par-ticipated in the strike of September 30, 1937, on the ground thatthey thereby ceased to be employees since assertedly at that timethere was no labor dispute and the respondent was not engaging inany unfair labor practices; and (i) to dismiss the complaint as tothe respondent's alleged violation of Section 8 (2) of the Act.TheAssociation made a motion similar to the respondent's motion (f)and joined in the respondent's motion (i).At the hearing the TrialExaminer denied motions (a), (b), (c), (d), and (e), granted therespondent's motions (f) and (g) and the Association's motion sim-ilar to motion (f), and reserved ruling on motions (h) and (i), aswell as upon the respondent's renewal at the close of the hearing ofmotions (a), (b), and (c).The Association moved to consolidatefor hearing with this case a petition for investigation and certifica-tion of representatives which it had previously filed.The TrialExaminer denied this motion.On June 23, 1938, the Trial Examiner filed his Intermediate Re-port in which he found that the respondent had engaged and wasengaging in unfair labor practices within the meaning of Section8 (1) and (3) and Section 2 (6) and (7). of the Act, and recom-mend that the respondent be ordered to cease and desist from the3JohnHartmus,Jullane Jankowski, James Johnson, Louis Mosier, and Henry J.Mullinger. DETROIT GASKET AND MANUFACTURING COMPANY241unfair labor practices and to reinstate with back pay 37 employees.4He denied the respondent'smotion(h) and its renewal of motions(a), (b), and(c), granted the respondent's and the Association'smotion(i), and recommended that the complaint be dismissed as tothe alleged discriminatory discharge of Edward Dudek and BernicePuckett.Exceptions to the Intermediate Report werethereafter filed bythe respondent.Pursuant to notice, a hearing was held before theBoard at Washington,D. C., on May 18, 1938,for the purpose oforal argument.The respondent,represented by counsel,'and theSociety, representedby itsnational secretary,participated in theargument.On September 23, 1939, the respondent,the Society,and counselfor the Board entered into a stipulation in settlement of the case.This stipulation provides : 5It is hereby stipulated and agreed by and between the partieshereto as follows :1.That the .Company isaMichigan corporation with itsprincipal place of business and plant at Detroit, Michigan,where it is engaged in,the manufacture and sale of metallicand non-metallic gaskets andother body trimsupplies.In theyear 1937,the Company purchased raw materials, principallypaper,cork, steel and asbestos,in excess of the sum of $500,-000.00,77% of whichpurchases were made in states other thanthe State of Michigan.The Company's sales, inthe year 1937,exceeded the sum of $500,000.00, 1817o of which sales were tocustomers in states other than the State ' of Michigan.2.That M. E. S. A.is a labor organization whose Local No.10 admits to its membership production and maintenance em-ployees of the Company exclusive of supervisory and salariedclerical employees.3.The parties hereto agree that the Board,upon the basisof this stipulation,the record and the Intermediate Report,may make the necessary findings of fact to establish jurisdic-tion and enter the following order :4TilleyBarnett, Gregory Bourke, Dora Sledger Boyd, T. 0. Boyd, Sam Brody, FelixCiminelli, Donald Clark, Kenneth Curtiss, Frank Darley, Madeline Darley, Clarence Denis,Zyg' Evans, 'Lawrence Fisher,Archie Fourne,Zygmund Gill,Harry Gutentag,EdwardKalski,Howard Kingsley,Chester Konefke,Chester Kuhn,Theodore Lingo, Jack Lippert,Joseph Maffetone,John MacFarlan,LeRoy Midgley, Dewey Morris,William Morris, BarneyPack, James Parker,Chester Piatkowski,Herbert Schalk, Robert Sims,Clarence Snider,Truman Squibbs, E. W. Warsow, George Whalen, and Bus Winebrenner.The stipulation contains a prefatory recital of procedural matters which is here omitted. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the stipulation and the entire record in thecase and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board herebyorders that Detroit Gasket and Manufacturing Company, De-troit,Michigan, its officers, agents, successors and assigns :1.,Will,not :(a)Discourage membership in any labor organization of itsemployees by discriminating in regard to hire or tenure ofemployment or any term or condition of employment;(b) In any other manner interfere, with, restrain, or coerceits employees in the exercise of their rights to self organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed to them bySection 7 of the National Labor Relations Act.2.Shall take the following affirmative action which the_ .Boardfinds will effectuafe't'liepolic es'1ohf'.the'Act':(a) Pay over to the Regional Director of the National LaborRelations Board for the Seventh Region the sum of $5500.00 tobe distributed by him as shall be determined by the personsnamed in Appendix A.6(b) Immediately post a notice in a conspicuous place in itsplant at Detroit, Michigan, stating as follows :The Detroit Gasket and Manufacturing Company will not :(a)Discourage membership in any labor organization of itsemployees by discriminating in regard to hire or tenure of em-ployment or any term or condition of employment;(b) In any other manner interfere with, restrain, or coerce itsemployees in the exercise of their rights to self organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed to them by Section7 of the National Labor Relations Act.and maintain said notice for a period of thirty (30) consecutivedays.6 Appendix A is attached to our orderand is not set forth here. DETROIT GASKET AND MANUFACTURING COMPANY243(c)Notify the Regional Director for the Seventh Region inwriting within ten (10) days from the date of this order whatsteps the respondent has taken to comply herewith. .And it is further ordered that the complaint be, and it herebyis,dismissed in so far as it alleges that the respondent discrimi-nated,in regard to the hire and.tenure,.of.employrnent of EdwardrDudeki; John..:$artnaus, .:Juliane J,aixkowski,', James Johnson,Louis Mosier, Henry J. Mullinger, Bernice Puckett, and AllenSmith, and in so far as it alleges that the respondent has en-couraged, sponsored, dominated or interfered with DetroitGasket Employees Association within the meaning of Section8 (2) of the Act and engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.4.The Company hereby consents to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit, uponapplication by the Board of a consent decree, copy of which isannexed hereto,' enforcing the order of the Board in the formhereinabove set forth and hereby waives further notice of theapplication for such decree.5.It is understood and agreed that the entire agreement iscontained within the terms of this stipulation and that there is noverbal agreement of any kind which varies, alters, or adds to thisstipulation, and that compliance by the Company with the fore-going order shall be a final and complete disposition of all allega-tions set forth in the complaint in the above entitled matter, andthat the Company shall not be compelled to reinstate any of thepersons listed in Appendix A' of the above Order.6.It is further understood and agreed that this stipulation issubject to the approval of the Board and shall become effective..immediately upon the granting of such approval.On October 6, 1939, the Board ordered that the stipulation be ap-proved and made a part of the record in this matter.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Michigan corporation engaged at its plant inDetroit, Michigan, in the manufacture and sale of metallic and non-Iiietallic gaskets and other auto body trim supplies. In 1937, 77 percent of the respondent's purchases of raw materials, consisting prin-''The consent decree is not set forth herein. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDcipally of paper, cork, steel, and asbestos, and aggregating more than$500,000, were made outside the State of Michigan. In 1937, 18 percent of the respondent's total sales, which aggregated more than$500,000, were made outside the State of Michigan.On September28, 1937, the respondent employed 941 production workers, exclusiveof clerical and supervisory employees.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUponthe basis of the above findings of fact and stipulation andupon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, DetroitGasket and Manu-facturing Company, Detroit, Michigan, its officers, agents, successors,and assigns :1.Will not:.(a)Discourage membership in any labor organization of its em-ployees by discriminating in regard to hire or tenure of employmentor any term or condition of employment;(b) In any other manner interfere with, restrain, or coerce itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in coricdrtedactivities for the purpose of collective bargaining or other mutual aidor protection,as guaranteed to them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Pay over to the Regional Director of the National Labor Rela-tions Board for the Seventh Region the sum of $5,500 to be distributedby him as shall be determined.by the persons named in Appendix A;(b) Immediately post a notice in a conspicuous place in its plant atDetroit, Michigan,stating as follows :The Detroit Gasket and Manufacturing Company will not:(a)Discourage membership in any labor organization of its em-ployees bydiscriminating in regard to hire or tenure of employment orany term or condition of employment;(b) In any other manner interfere with, restrain,or coerce itsemployees in the exercise of their rights to self-organization,to form,join, or assistlabororganizations,to bargaincollectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or DETROIT GASKET AND MANUFACTURING COMPANY245protection, as guaranteed to them by Section 7 of the National LaborRelations Act.and maintain said notice for a period of thirty (30) consecutive days;(c)Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent discriminated inregard to the hire and tenure of employment of Edward Dudek, JohnHartlnus, Juliane Jankowski, James Johnson, Louis Mosier, Henry J.Mullinger, Bernice Puckett, and Allen Smith, and in so far as italleges that the respondent has encouraged, sponsored, dominated, orinterferedwith Detroit Gasket Employees Association within themeaning of Section 8 (2) of the Act and engaged in unfair laborpractices within the meaning of Section 8 (5) of the Act.APPENDIX ATilley BarnettGregory BourkeDora Sledger BoydT. G. BoydSam BrodyFelix CimiiielliDonald ClarkKenneth CurtissFrank DarleyMadeline DarleyClarence DenisZyg EvansLawrence FisherArchie FourneZygmund GillHarry GutentagEdward KalskiHoward KingsleyChester KonefkeChester KuhnTheodore LingoJack LippertJoseph MaffetoneJohn MacFarlanLeRoy MidgleyDewey MorrisWilliam MorrisJames ParkerBarney PackChester PiatkowskiHerbert SchalkRobert SimsClarence SniderTruman SquibbsElmer W. WarsowGeorge WhalenBus Winebrenner